DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a license issuing unit”, “a first encrypting and decrypting unit”, “a license requesting unit”, “a second encrypting and decrypting unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCorry et al., (Authenticated Key Exchange over Bitcoin) (from 02/09/2021 IDS), hereinafter “McCorry”, and further in view of Davis, (US Publication No. 2017/0207917).

Regarding claim 1, McCorry discloses
a key exchange system comprising a first terminal and a second terminal connected to each other via a network in which a blockchain is constructed, wherein the first terminal comprises: a license issuing unit that generates a first transaction including a first public key and an issued license responding to a license request [McCorry, pages 8-9, A single transaction TA is used by Alice to send her payment (anonymously or not) to Bob; Both of these protocols will use k as a transaction-specific private key and Q=kP as a transaction-specific public key]; 
McCorry, pages 8-9, private key of Alice]; and 
a first encrypting and decrypting unit that generates a common key using deal- specific information, which is at least one of the first transaction, a second transaction, and a parameter of a specific block, together with a second public key and the first secret key [McCorry, pages 8-9, A The owner of a transaction will be required to derive the transaction-specific private key (random nonce) k from their signature before taking part in the key exchange protocols… In both protocols, each user will need to extract their partner’s signature (r,s) and attempt to derive their partner’s transaction-specific public key Q… Alice or Bob will be able to derive a value Q… This Q will correspond to the estimated transaction-specific private key k, see also figure 2, see also Table 1], 
the second terminal comprises: a license requesting unit that generates the second transaction including the second public key and the license request [McCorry, pages 8-9, For our protocols, we will assume that Bob has created a second transaction Tb…; Both of these protocols will use k as a transaction-specific private key and Q=kP as a transaction-specific public key]; 
a second key storage region that retains a second secret key [McCorry, pages 8-9, private key of Bob]; and 
a second encrypting and decrypting unit that generates the common key using the deal-specific information, the first public key, and the second secret key [McCorry, pages 8-10, Key exchange protocols allow two or more participants to derive a shared cryptograph key, often used for authenticated encryption; A single transaction Ta is used by Alice to send her payment to Bob; Each user will derive the random nonce k from their own signatures and fetch their partner’s transaction from the Blockchain].

McCorry does not specifically disclose, however Davis teaches
the first encrypting and decrypting unit encrypts secret information using the common key generated by the first encrypting and decrypting unit [Davis, paragraphs 24-29, the processing server 102 and each of the computing devices 104 may generate key pairs for use in the transfer, encryption, and decryption of the reward private keys via shared secrets; Each computing device 104 may generate a shared secret for use in decrypting the received encrypted reward private key], and 
the second encrypting and decrypting unit decrypts the encrypted secret information acquired via the network using the common key generated by the second encrypting and decrypting unit [Davis, paragraphs 24-29, the processing server 102 and each of the computing devices 104 may generate key pairs for use in the transfer, encryption, and decryption of the reward private keys via shared secrets; Each computing device 104 may generate a shared secret for use in decrypting the received encrypted reward private key].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a generated common key as a key between two parties to secure a transaction in order to protect data between two parties.


Regarding claim 2, McCorry-Davis further discloses
wherein the deal-specific information includes the first transaction, the second transaction, and the parameter of the specific block [McCorry, pages 8-9, A single transaction Ta is used by Alice to send her payment (anonymously or not) to Bob… Bob has created a second transaction Tb.. upon receiving Alice’s payment, Bob can send back to Alice a tiny portion of the received amount as acknowledgement, so his ECDSA signature is published on the blockchain, see also figure 2, see also Table 1].

Regarding claim 5, McCorry-Davis further discloses
wherein the secret information is a group common key, and the second terminal is capable of acquiring shared information encrypted by the group common key via the network [Davis, paragraphs 24-29, the processing server 102 and each of the computing devices 104 may generate key pairs for use in the transfer, encryption, and decryption of the reward private keys via shared secrets; Each computing device 104 may generate a shared secret for use in decrypting the received encrypted reward private key, figures 1, 5].

Regarding claim 6, McCorry-Davis further discloses
wherein a plurality of the second terminals are present, and the plurality of second terminals respectively generate common keys different from one another [Davis, paragraphs 24-29, the processing server 102 and each of the computing devices 104 may generate key pairs for use in the transfer, encryption, and decryption of the reward private keys via shared secrets; Each computing device 104 may generate a shared secret for use in decrypting the received encrypted reward private key, figures 1, 5].

Regarding claim 7, McCorry-Davis further discloses
wherein the first public key, the second public key, the first secret key, and the second secret key are generated in an ECDH key exchange scheme [McCorry, page 10, Elliptic Curve Diffie Hellman].

Regarding claim 8, McCorry-Davis further discloses
a key exchange method executed by a key exchange system including a first terminal and a second terminal connected to each other via a network in which a blockchain is constructed, the key exchange method comprising: 
retaining a first secret key by the first terminal [McCorry, pages 8-9, private key of Alice]; 
retaining a second secret key by the second terminal [McCorry, pages 8-9, private key of Bob]; 
generating a second transaction including a second public key and a license request by the second terminal [McCorry, pages 8-9, For our protocols, we will assume that Bob has created a second transaction Tb…; Both of these protocols will use k as a transaction-specific private key and Q=kP as a transaction-specific public key]; 
generating a first transaction including a first public key and an issued license responding to the license request by the first terminal [McCorry, pages 8-9, A single transaction TA is used by Alice to send her payment (anonymously or not) to Bob; Both of these protocols will use k as a transaction-specific private key and Q=kP as a transaction-specific public key]; 
generating a common key by the first terminal using deal-specific information, which is at least one of the first transaction, the second transaction, and a parameter of a McCorry, pages 8-9, A The owner of a transaction will be required to derive the transaction-specific private key (random nonce) k from their signature before taking part in the key exchange protocols… In both protocols, each user will need to extract their partner’s signature (r,s) and attempt to derive their partner’s transaction-specific public key Q… Alice or Bob will be able to derive a value Q… This Q will correspond to the estimated transaction-specific private key k, see also figure 2, see also Table 1]; 
encrypting secret information by the first terminal using the common key generated by the first terminal [Davis, paragraphs 24-29, the processing server 102 and each of the computing devices 104 may generate key pairs for use in the transfer, encryption, and decryption of the reward private keys via shared secrets; Each computing device 104 may generate a shared secret for use in decrypting the received encrypted reward private key]; 
generating the common key by the second terminal using the deal-specific information, the first public key, and the second secret key [McCorry, pages 8-10, Key exchange protocols allow two or more participants to derive a shared cryptograph key, often used for authenticated encryption; A single transaction Ta is used by Alice to send her payment to Bob; Each user will derive the random nonce k from their own signatures and fetch their partner’s transaction from the Blockchain]; and 
decrypting the encrypted secret information acquired via the network by the second terminal using the common key generated by the second terminal [Davis, paragraphs 24-29, the processing server 102 and each of the computing devices 104 may generate key pairs for use in the transfer, encryption, and decryption of the reward private keys via shared secrets; Each computing device 104 may generate a shared secret for use in decrypting the received encrypted reward private key].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCorry-Davis as applied to claim 1 above, and further in view of Liao et al., (US Publication No. 2016/0358253), hereinafter “Liao”.

Regarding claim 3, McCorry-Davis does not specifically disclose, however Liao teaches
wherein the parameter of the specific block is a unique number allocated to a block in which the first transaction or the second transaction is stored [Liao, paragraph 33, a block in a blockchain includes a block identification (parameter)].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include a parameter within the block in the blockchain in order to identify the blocks for a transaction.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCorry-Davis as applied to claim 1 above, and further in view of Lin et al., (US Publication No. 2017/0046651), hereinafter “Lin”.

Regarding claim 4, McCorry-Davis does not specifically disclose, however Lin teaches
wherein the parameter of the specific block is a size of a block in which the first transaction or the second transaction is stored [Lin, paragraph 139, may incorporate into the new block… a block size].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include a block size within the block in order to provide the block parameters for maintaining security of each block.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433